Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145743                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145743
                                                                    COA: 304459
                                                                    Oakland CC: 2010-234100-FH
  BRANDON JERROLD JOHNSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (concurring).

          Although I concur in the order, I write separately to state my agreement with the
  Court of Appeals partial dissent that the victim’s statement here did not constitute
  hearsay and, in any event, was admissible under the hearsay exception for statements
  “made for purposes of medical treatment or medical diagnosis.” MRE 803(4). A
  statement is only hearsay if it is offered to prove the truth of the matter asserted.
  MRE 801(c). Here, the testimony was not offered to prove that defendant “carries a
  gun,” but was instead offered to describe the process of the examination of the victim and
  the gathering of the information contained in necessary medical forms. Further, even if
  the testimony did constitute hearsay, it was reasonably necessary for medical diagnosis or
  treatment of the victim. The Court of Appeals held in People v Mahone, 294 Mich. App.
208, 214-215 (2011), that particularly in sexual assault cases, in which injuries might be
  “latent” or “psychological” in nature, a victim’s complete history and recitation of the
  totality of the circumstances of the assault are properly considered statements made for
  purposes of medical treatment or diagnosis.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2013                    _________________________________________
           p0108                                                               Clerk